Citation Nr: 0831001	
Decision Date: 09/12/08    Archive Date: 09/22/08

DOCKET NO.  04-44 600	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for diabetes mellitus.

4.  Entitlement to service connection for an eye condition, 
to include diabetic retinopathy, as secondary to diabetes 
mellitus.

5.  Entitlement to service connection for hypertension, as 
secondary to diabetes mellitus.

6.  Entitlement to service connection for end state renal 
disease as secondary to diabetes mellitus.



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's Son


ATTORNEY FOR THE BOARD

L.J. Bakke-Shaw, Counsel


INTRODUCTION

The veteran served on active duty from September 1949 to 
January 1953.

This appeal arises before the Board of Veterans' Appeals 
(Board) from rating decisions rendered in July 2004 and May 
2005 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Waco, Texas in which service connection for 
diabetes mellitus; hypertension, end stage renal disease, and 
an eye condition secondary to diabetes mellitus; bilateral 
hearing loss; and hypertension was denied.

The veteran testified before the undersigned Veterans Law 
Judge in August 2008.  A transcript of the hearing is 
associated with the claims file.

A motion to advance this case on docket was granted by the 
Board in August 2008.  See 38 U.S.C.A. § 7101 (West 2002 & 
Supp. 2007); 38 C.F.R. § 20.900(c) (2007).




FINDINGS OF FACT

1.  The medical evidence establishes that the veteran is 
diagnosed with bilateral hearing loss that has been found to 
be the result of acoustic trauma incurred during his active 
service.

2.  The preponderance of the evidence is against a finding 
that the currently diagnosed tinnitus is the result of active 
service.

3.  The medical evidence establishes that the veteran is 
diagnosed with diabetes mellitus type II that had its onset 
during active service.

4.  The medical evidence establishes that the veteran is 
diagnosed with diabetic retinopathy, which has been found to 
be the result of diabetes mellitus.

5.  The medical evidence establishes that the veteran is 
diagnosed with hypertension, which has been found to be the 
result of diabetes mellitus.

6.  The medical evidence establishes that the veteran is 
diagnosed with end stage renal disease, which has been found 
to be the result of diabetes mellitus.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing 
loss have been met. 38 U.S.C.A. § 1101, 1110, 1112, 1113, 
1137, 5107(b) (West 2002 & Supp. 2007); 38 C.F.R. § 3.303, 
3.385 (2007).

2.  The criteria for service connection for tinnitus have not 
been met. 38 U.S.C.A. § 1101, 1110, 1112, 1113, 1137, 5107(b) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.303 (2007).

3.  The criteria for service connection for diabetes mellitus 
type II have been met. 38 U.S.C.A. § 1101, 1110, 1112, 1113, 
1137, 5107(b) (West 2002 & Supp. 2007); 38 C.F.R. § 3.303 
(2007).

4.  The criteria for service connection for diabetic 
retinopathy, as secondary to diabetes mellitus type II, have 
been met. 38 U.S.C.A. § 1101, 1110, 1112, 1113, 1137, 5107(b) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.303, 3.310 (2007).

5.  The criteria for service connection for hypertension, as 
secondary to diabetes mellitus type II, have been met. 38 
U.S.C.A. § 1101, 1110, 1112, 1113, 1137, 5107(b) (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.303, 3.310 (2007).

6.  The criteria for service connection for end stage renal 
disease, as secondary to diabetes mellitus type II, have been 
met. 38 U.S.C.A. § 1101, 1110, 1112, 1113, 1137, 5107(b) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.303, 3.310 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, 
the Secretary is required to inform the appellant of the 
information and evidence not of record that (1) is necessary 
to substantiate the claim, (2) the Secretary will seek to 
obtain, if any, and (3) the appellant is expected to provide, 
if any, and to request that the claimant provide any evidence 
in his possession that pertains to the claim.  See 38 
U.S.C.A. § 5103(a); Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 
C.F.R. § 3.159 (2007); Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  
VCAA

Although the appellant received inadequate preadjudicatory 
notice, and that error is presumed prejudicial, the record 
reflects that the purpose of the notice was not frustrated.  
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007); Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  

In December 2004 and March 2006 letters, the RO included an 
explanation of VA's duty to assist in obtaining records and 
providing a medical examination or opinion where necessary.  
The letter also requested that the appellant sign and return 
authorization forms providing consent for VA to obtain his 
private medical records and that the appellant submit any 
evidence that the claimed condition existed from service to 
the present time, any treatment records pertaining to the 
claim, and any medical evidence of current disability.

The July 2005 statement of the case and September 2006 
supplemental statement of the case provided the appellant 
with the relevant regulations for his service connection 
claims, including those governing VA's notice and assistance 
duties, as well as an explanation of the reason for the 
denial of the claim.  Moreover, the record shows that the 
appellant was represented by a Veteran's Service Organization 
and its counsel throughout the adjudication of the claims.  
Overton v. Nicholson, 20 Vet. App. 427 (2006).  Thus, based 
on the record as a whole, the Board finds that a reasonable 
person would have understood from the information that VA 
provided to the appellant what was necessary to substantiate 
his service connection claims, and as such, that he had a 
meaningful opportunity to participate in the adjudication of 
his claim such that the essential fairness of the 
adjudication was not affected.  See Sanders, supra.

VA has obtained service medical records, assisted the veteran 
in obtaining evidence and afforded the veteran physical 
examination.  The veteran was also afforded the opportunity 
to give testimony before the Board, which he did.  All known 
and available records relevant to the issues on appeal have 
been obtained and associated with the veteran's claims file, 
and the veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.



II.  Service Connection

Service connection may be established for disability 
resulting from injury or disease incurred in service. 38 
U.S.C.A. § 1110. Service connection connotes many factors, 
but basically, it means that the facts, as shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service. A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
in service. See Pond v. West, 12 Vet. App. 341 (1999); 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107. A 
veteran is entitled to the benefit of the doubt when there is 
an approximate balance of positive and negative evidence. See 
also, 38 C.F.R. § 3.102. When a veteran seeks benefits and 
the evidence is in relative equipoise, the veteran prevails. 
See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). The 
preponderance of the evidence must be against the claim for 
benefits to be denied. See Alemany v. Brown, 9 Vet. App. 518 
(1996).

Continuous service for 90 days or more during a period of 
war, or peace time service after December 31, 1946, and post-
service development of a presumptive disease such as hearing 
loss and diabetes mellitus to a degree of 10 percent within 
one year from the date of termination of such service, 
establishes a rebuttable presumption that the disease was 
incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113; 1137; 
38 C.F.R. §§ 3.307, 3.309.

Service connection may be established on a secondary basis if 
the claimed disability is shown to be proximately due to or 
the result of a service-connected disease or injury.  
38 C.F.R. § 3.310.

The veteran testified before the undersigned Veterans Law 
Judge that he was exposed to loud noises during his active 
service as an Air Force mechanic and trainer.  He spent his 
time working with jet engines, and training others to do so.  
However, he testified that he did not notice the onset of 
ringing in his ears until the 1980s.  He testified and has 
stated that he experienced symptoms of heavy, frequent 
urination and of constant thirst during his active service.  
He did not seek medical help for these symptoms until after 
his discharge, in May 1956, when he also began to rapidly 
lose weight.  He was diagnosed with diabetes mellitus, and 
was advised by his physician and read that the symptoms he 
had experienced in service were actually symptoms of that 
disease.  He was put on insulin in June of 1956 and has been 
on it constantly since.  The veteran's son also testified, 
stating that he had always known his father to be an insulin 
dependent diabetic.  The Board specifically finds the 
veteran's testimony, and that of his son, to be credible.

The veteran's service medical records reflect no defects, 
diagnoses, abnormalities or other findings concerning his 
hearing or endocrine system at either entrance to or 
discharge from active service.  Rather, hearing was measured 
at 15 of 15 whispered voice at entrance to active service, 
and at 15 of 15 whispered and spoken voice at discharge from 
active service.  Urinalysis was negative for sugar.  Service 
medical records reflect no complaints of or treatment for 
hearing loss, tinnitus, diabetes mellitus or symptoms that 
any examiner associated with high or low blood sugar.

Service personnel records corroborate his assignment as a 
mechanic and technical instructor in the Air Force.  

VA and private medical treatment records document treatment 
for hearing loss tinnitus, and diabetes mellitus II in 1989 
at the earliest.  

Bilateral Hearing Loss and Tinnitus

Private medical evaluation conducted in October 2004 reflects 
findings of profound noise induced sensorineural hearing loss 
and the left and right ears.  The veteran reported onset of 
hearing loss approximately 30 years prior, but a major loss 
of hearing approximately seven years prior when he had 
staphylococcus and pseudomonas infections in both ears.  He 
reported that he lost all hearing sensitivity in the right 
ear after these infections.  He reported onset of tinnitus in 
service.  The examiner opined that the veteran's hearing loss 
and tinnitus was more likely than not due to extensive jet 
engine noise exposure the veteran experienced during his 
military active service.

The veteran underwent VA examination in February 2005.  
Audiological findings in pure tone measurements are as 
follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
90
85
105+
105+
105+
LEFT
55
50
50
65
80

The average was calculated at 100+ on the right and 61 on the 
left.  CNC Maryland speech tests resulted in zero percent 
speech discrimination in the right ear, and 92 percent in the 
left ear.  This meets the criteria for hearing impairment 
under 38 C.F.R. § 3.385.  Otology examination revealed 
scarring and very poor landmarks involving both tympanic 
membranes.  The audiologist diagnosed severe to profound 
sensorineural hearing loss on the left and moderate to 
profound mixed hearing loss on the right, bilateral chronic 
nonsupporative otitis media, right constant tinnitus and left 
recurrent tinnitus.

In April 2005, the examiner offered an addendum following 
review of the veteran's claims file.  The examiner opined 
that it was less likely than not that current bilateral 
hearing loss and tinnitus was due to noise exposure in 
service.  The examiner's rationale was that the veteran's 
chronic ear disease and current audiometric profile was most 
compatible with chronic ear disease that occurred many years 
subsequent to separation from active service.

In August 2008, the veteran testified as to the specifics of 
noise exposure he incurred during active service.  But he 
also testified that he did not have onset of tinnitus until 
the 1980s-many years after his discharge from active service 
in 1953.  

Concerning the claimed bilateral hearing loss, in light of 
the veteran's testimony, service medical records, and 
personnel records corroborating his military occupational 
specialty as a mechanic and trainer in the Air Force, the 
Board finds the October 2004 private medical evaluation and 
opinion to be more probative.  Even though the report did not 
reflect that the examiner had reviewed the veteran's claims 
file, the physician acknowledged the veteran's history of ear 
infection and major loss of hearing immediately following the 
ear infection.  The veteran's report was that his hearing 
loss began about 30 years prior.  The physician opined that 
the veteran's hearing loss, overall, was the result of noise 
exposure the veteran had experienced during active service.

The veteran's reported history is borne out by the evidence 
in the claims folder.  The physician's conclusion cannot 
therefore be said to be based on a false understanding of the 
veteran's medical history.  It is therefore probative.  In 
contrast, the VA examiner's rationale for not finding hearing 
loss to be due to the inservice exposure to acoustic trauma 
is that the veteran sustained ear infections post-service.  
However, this does not take into account the fact that the 
veteran reported hearing loss that began 30 years ago, which 
was long before the ear infections, which occurred eight 
years ago.  Thus, in this case, the VA examination was based 
on an inaccurate factual assumption.  See Reonal v. Brown, 5 
Vet. App. 458, 461 (1993).  

The evidence concerning the veteran's hearing loss is 
therefore in equipoise.  The benefit of the doubt goes to the 
veteran, and service connection for bilateral hearing loss is 
warranted.  See 38 C.F.R. § 3.102.

Concerning the claimed tinnitus, in light of the veteran's 
testimony, even acknowledging that he experienced acoustic 
trauma during active service, service connection for 
bilateral tinnitus cannot be granted.  This is so because the 
October 2004 private medical opinion was based on the 
veteran's report of onset of tinnitus during active service.  
However, his testimony before the undersigned Veterans Law 
Judge was that onset of tinnitus began in the 1980s-nearly 
30 years after his separation from active service.  Thus, 
here, it is the private evaluation that was based on an 
inaccurate factual premise.  See Reonal, supra.

There are no other findings or opinions finding that the 
diagnosed bilateral tinnitus is the result of the veteran's 
active service.  Rather, as noted above, the VA examiner in 
April 2005 opined that it was not. 

Where as here, the determinative issue involves medical 
diagnoses and medical opinion of etiology, competent medical 
evidence is required to support the claim.  The veteran is 
not competent to offer an opinion as to medical diagnosis or 
causation, consequently his statements that his bilateral 
tinnitus is the result of inhalation of white phosphorus, and 
that he manifests residuals of concussion that are the result 
of inservice head injuries cannot constitute medical evidence 
of a nexus between current disability and active service.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

The preponderance of the evidence is against the claim for 
service for bilateral tinnitus; there is no doubt to be 
resolved; and service connection is not warranted.

Diabetes Mellitus

A private medical statement dated in December 2004 shows the 
veteran has been known to the physician since 1990 and 
treated since 2004 as a patient.  The veteran was diagnosed 
with diabetes in June 1956 by another private physician.  The 
treating physician noted that the precise onset of the 
veteran's diabetes could not be established, but opined it 
was more likely than not that it began prior to June 1956.  
The physician's rationale was that at the time of the 
veteran's diagnosis in 1956, the veteran was already quite 
ill and had lost 65 pounds acutely.  Moreover, he noted, 
glucose testing was rarely performed in the 1950s.  Finally, 
symptoms of polyuria and visual changes, which the veteran 
experienced while on active service, are early indicators of 
hyperglycemia.  

The veteran has not been accorded VA examination for diabetes 
mellitus.  However, as noted above, private and VA treatment 
records amply document treatment for and diagnosis of insulin 
dependent diabetes.

In August 2008, the veteran testified as to his inservice 
symptoms of heavy urination and constant thirst, the 
continuity of these symptoms to May 1956 when he experienced 
weight loss so significant that he sought medical treatment 
and was diagnosed with diabetes and prescribed insulin in 
June 1956, and the continuity of his insulin dependent 
diabetes to the present.  His son testified that his father 
had been insulin-dependent all his life, corroborating the 
veteran's testimony.  This testimony is sufficient to 
establish a continuity of symptomatology from 1956 to the 
present.  Combined with the December 2004 opinion finding 
that the veteran's inservice symptoms were early indicators 
of hypoglycemia and that the degree of illness demonstrated 
in 1956 indicated the diabetes began well before 1956, the 
Board finds that the medical and lay evidence of record, in 
aggregate, establishes that the onset of the veteran's 
diabetes mellitus was during his active service.

There are no other opinions or findings against a finding 
that the currently diagnosed diabetes mellitus had its onset 
during active service.

Service connection for diabetes mellitus is therefore 
warranted.

Diabetic Retinopathy, Hypertension, and End Stage Renal 
Decision

The veteran also seeks entitlement to service connection for 
an eye condition, to include diabetic retinopathy, 
hypertension, and end stage renal disease as secondary to 
diabetes mellitus.

The veteran presents the medical opinion of his private 
treating physician, dated in December 2004, who stated that 
the veteran's diabetes mellitus is complicated by 
retinopathy, end stage renal disease, peripheral neuropathy, 
and hypertension.

By this decision, the Board is granting entitlement to 
service connection for diabetes mellitus type II.  This 
satisfies the first prong of the analysis as to whether 
service-connection is warranted on a secondary basis.

In addition, the medical evidence demonstrates that the 
veteran is diagnosed with diabetic retinopathy, hypertension 
and end stage renal disease.

In August 2008, the veteran's treating VA physician offered 
the opinion that the veteran's diagnosed hypertension, severe 
eye disease from diabetic retinopathy, and end stage renal 
disease are the result of his diabetes.  The treating 
physician is the Director for Dialysis at the VAMC where the 
veteran is being treated.

The Board finds this opinion to be probative, as it is 
proffered by an M.D., Director of Dialysis-a field of 
medicine herein at issue-and by the veteran's treating VA 
physician-who, it is expected, is intimately familiar with 
the veteran's medical history and treatment. 

Moreover, this opinion is consistent with the statement 
proffered by the veteran's private treating physician.



There are no other opinions or findings against a finding 
that the currently diagnosed diabetic retinopathy, 
hypertension, and end stage renal disease are the result of 
the now service-connected diabetes mellitus type II.

Service connection for diabetic retinopathy, hypertension, 
and end stage renal disease, as secondary to the now service-
connected diabetes mellitus type II is therefore warranted.


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for bilateral tinnitus is denied.

Service connection for diabetes mellitus type II is granted.

Service connection for diabetic retinopathy, as secondary to 
the service-connected diabetes mellitus type II, is granted.

Service connection for hypertension, as secondary to the 
service-connected diabetes mellitus type II, is granted.

Service connection for end stage renal disease, as secondary 
to the service-connected diabetes mellitus type II, is 
granted.






______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


